Mr. Chief Justice Clarity delivered the opinion of the court: This is an action brought by claimant for services rendered in prosecuting a certain suit against E. E. Mitchell in his official capacity of State Treasurer on an alleged breach of his official bond. It appears that claimant was employed in a legal manner by the Attorney General of the State, and it does appear that he performed valuable services for the State, as shown by the evidence; in fact, the court has been informed and so believes that he recovered for the State of Illinois, through his efforts in the prosecution of the case against said Mitchell, the sum of $20,000.00. As a matter of fact, the- State of Illinois -has been benefited through the efforts of this claimant in that amount, and it is disclosed by the records that substantially all of the legal services performed in connection with this case were performed by claimant. It appears to this court that efficient services were performed by claimant; that the defendant, the State of Illinois, was benefited in actual dollars and cents by the efforts of the claimant, and it further appears to the court that as a matter of equity and good conscience, if not as a matter of law, and we believe there has been a legal contract between the State of Illinois and claimant for the performance of these services, and that therefore the claimant should be paid a fair and reasonable amount for the services actually rendered the people of the State of Illinois. This court, after viewing all of the facts in the case and after diligently investigating the value of the work performed by the claimant, is of the opinion that the fair and reasonable •compensation to be paid to the claimant for the services performed would be, and the court hereby recommends, that the claimant be allowed the sum of $2,150.00.